Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Claim Objections

Claim 10 is objected to because of the following informalities: “the folded portion” lacks a proper antecedent basis.  Appropriate correction is required

Claim 14 is objected to because of the following informalities: each of “the first base portion” and “the second base portion” lacks a proper antecedent basis.  Appropriate correction is required.

Claim 37 is objected to because of the following informalities:  it is unclear if the claimed “two or more resonant trap circuit” includes the claimed “first resonant trap circuit” set forth in claim 34 because these are additional resonant tarps as indicated by the phrase, “further including”, however the claim only describes one resonant trap including a second helical winding and a second capacitor not two separate resonant traps. If the claim is intended to add one more resonant tarp then phrase “two or more” should be replaced with - -a second- -.  For examination purposes it will be assumed . Appropriate correction is required.

Claims 40 and 41 are objected to because of the following informalities: “the respective second resonant trap” lacks a proper antecedent basis because neither the instant claims 40 and 41 nor the base claim 35 sets forth any antecedent basis for the respective second resonant trap.  For examination purposes each of these claims is deemed to depend from claim 38. Appropriate correction is required.

Claim 44 is objected to because of the following informalities: base claim 43 sets forth a [singular] capacitor and a [singular] helical portion, however, instant claim 44 states [plural] capacitors and [plural] helical portions. These inconsistencies cause a scope of the claim (claim 44) to be indefinite.  For examination purposes it will be assumed that the claim intends to state a singular capacitor and a singular helical portion.  
Appropriate correction is required.

Claim 51 is objected to because of the following informalities: “respective ground shield portions” lacks a proper antecedent basis. Applicant should provide an antecedent basis of a “ground shield portion” for each of the first and second helical winding segments in the claim (claim 51) prior to stating respective ground shield portions.   Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1, 2, 5, 7-9, 11-18, 20-22, 24-25, 29-30, 33-42 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottomley (US-2016/0220812-A1).  Bottomley is cited by the Applicant.

Claim No
Claim feature
Prior art
Bottomley (US-2016/0220812-A1)
1
A resonant trap circuit comprising: 
Bottomley discloses a resonant trap (current suppression module CSM, cf. Fig. 6E and ¶ [0157], CSM relies on inductance and capacitance which forms a basis of a resonant trap).


a conductor line arranged to include a helical winding portion that includes a first helical winding segment and a second helical winding segment that are helically twisted together; and 

Bottomley discloses a conductor line (3) arranged to include a helical winding portion that includes a first helical winding segment (10c) and a second helical winding segment (9c) that are helically twisted together (Bottomley states FS conductor 9c and BS 10c may be “cowound” and wound in opposite directions, cf. ¶ [0157], which can be equated to claimed first and second segment being twisted together); and 


capacitor arranged to provide capacitance between the first helical winding segment and the second helical winding segment.

Bottomley discloses a capacitor (cf. Fig. 6E) arranged to provide capacitance between the first helical winding segment (10c) and the second helical winding segment (9c), cf. Fig. 6E.

2
The resonant trap circuit of claim 1, wherein flexibility of the helical winding portion is proportional to flexibility of the conductor line.
Bottomley meets claim 2 because conductor line 3 and “cowound” portion do not appear to include any other material besides conductor 3, therefore, the flexibility of the “cowound” portion should be proportional to a flexibility of the conductor line 3 as claimed.  


The resonant trap circuit of claim 1, wherein the resonant trap has a frequency attenuation response; wherein the helical winding portion includes an axis of symmetry that extends longitudinally within the helical winding portion equidistant from the first and second helical winding segments; and wherein the helical winding portion can be deformed about the axis of symmetry without substantially changing the frequency attenuation response.

Bottomley meets claim 5 because when FS 9 and BS 10 are twisted together there would a longitudinal axis equidistant from the FS 9 and BS 10 conductors.
It is known to a person having ordinary skill in the art that, twisted pair, when deformed, would not exhibit any significant change in inductive behavior and thus would not exhibit change in frequency attenuation response. 
7
The resonant trap circuit of claim 1, wherein a thickness of the helical winding is proportional to thickness of the conductor line.
Bottomley meets claim 7. As discussed in treatment of claim 1, the FS conductor 9c and BS conductor 10c are twisted together to form the helical portion and since these FS and BS conductors are twisted together a thickness (diameter) of the helical winding would be proportional to the thickness (diameter) of the conductor 3 itself. 

8
The resonant trap circuit of claim 1, wherein a thickness of the helical winding is proportional to number of winding segments in the helical winding portion.

Bottomley meets claim 8. From treatment of claim 7, it can be understood how Bottomley meets claim 8. Since there are two sections that are twisted together in Bottomley a diameter of the helical section would be at least in some part be about twice the diameter of the conductor 3. 

9
The resonant trap circuit of claim 1, wherein the helical winding portion is arranged to include a folded portion that demarcates a junction of the first helical winding segment and the second helical winding segment.
Bottomley meets claim 9, cf. Fig. 6E which shows a folded portion between FS conductor 9c and BS conductor 10c.
11
The resonant trap circuit of claim 1, wherein the conductor line segment is arranged to include a folded portion having a one-hundred and eighty-degree fold at a junction of the first helical winding segment and the second helical winding segment.

Bottomley meets claim 11, cf. Fig. 6E which shows 180-degree fold of the conductor 3 between FS conductor 9C and BS conductor 10c.
12
The resonant trap circuit of claim 1, wherein the helical winding portion includes a folded portion at a junction of the first helical winding segment and the second helical winding segment; wherein the first helical winding segment includes a first base portion and extends between the first base portion and the folded portion; and wherein the second helical winding segment includes a second base portion and extends between the second base portion and the folded portion.

Bottomley meets claim 12 because various portions of the helical winding portion can be named as first base portion, a second base portion and folded portion as claimed. The claim does not need any more than naming the portions of the conductor 3 in Bottomley.

The resonant trap circuit of claim 1, wherein the capacitor includes a self-capacitance between the first helical winding segment and the second helical winding segment.

Bottomley meets claim 13 because there exists inherent self-capacitance, between segments 9c and 10c, which includes part of the claimed capacitance.
14
The resonant trap circuit of claim 1, wherein the capacitor includes at least one external capacitor electrically coupled between the first base portion and the second base portion.

Bottomley meets claim 14, cf. Fig. 6E
15
The resonant trap of claim 1, wherein the first helical winding segment includes one or more respective first inner-facing surface portions; wherein the second helical winding segment includes one or more respective second inner-facing surface portions; and wherein the one or more first inner facing surface portions face the one or more second inner facing surface portions.

Bottomley meets claim 15, when FS conductor 9c and BS conductor 10c are twisted together the inner faces of 9c and 10c face each other. 

16
The resonant trap circuit of claim 1, wherein opposed facing surfaces of the first helical winding segment and the second helical winding segment are arranged within the helical portion to self-shield magnetic and electric fields caused by current flow within the helical winding portion.

Bottomley meets claim 16, when the FS conductor 9c and BS conductor 10c are twisted together and electric and magnetic field of current in 9c are canceled by that of the 10c.
17
The resonant trap circuit of claim 1, wherein the conductor line includes a transmission line and the helical winding portion includes a continuous portion of the transmission line.

Bottomley meets claim 17 as the conductor line 3 is described to be a transmission line for an implantable pulse generator (IPG).cf. ¶ [0172].
18
The resonant trap circuit of claim 1, wherein the conductor line includes a transmission line that includes a first conductor, a second conductor, and a dielectric material therebetween; and wherein the capacitor includes at least one external capacitor coupled between a portion of the second conductor at the first helical winding segment and a portion of the second conductor at the second helical winding segment.

Bottomley meets claim 1, as there is a dielectric or insulating material that covers conductor 10c, cf. ¶ [0157]. Further, without a dielectric/insulating cover, the “cowound” FS conductor 9c and BS conductor 10c will electrically contact each other and cause short circuit therebetween and will not function as expected. 

See Fig. 6E which shows an external capacitor between FS conductor 9c and Bs conductor 10c as claimed.
19
The resonant trap circuit of claim 1, wherein the conductor line includes a includes a coaxial cable that includes an outer conductor an inner conductor and a dielectric material 

not met by Bottomley. Bottomley mentions a coaxial conductor cf. ¶ [0188]; however, Bottomley does not disclose an external capacitor to be coupled to an outer conductor of the 

The resonant trap circuit of claim 1, wherein the conductor line includes a transmission line that includes at least two conductors separated by a dielectric.

Claim 20 is met by Bottomley, cf. Fig. 9 which discloses a conductor comprising 4 individual conductors which are understood to be separated by a dielectric. 
21
The resonant trap circuit of claim 1, wherein the capacitor includes at least one external capacitor coupled between the first helical winding segment and the second helical winding segment; wherein the conductor line includes a transmission line that includes at east two conductors separated by a dielectric; and wherein at least one portion of the at least two conductors is coupled to the at least one capacitor and at least one other portion of the at least two conductors is not coupled to the at least one capacitor.

Bottomley meets claim 21, see Fig. 10 which discloses a conductor to comprise 4 separate conductors and external capacitors (7) are coupled between forward and backward sections.

22
The resonant trap circuit of claim 1, wherein the conductor line includes a transmission line that includes at least two conductors separated by a dielectric; wherein the at least one portion of the at least two conductors acts as a differential signal line; and wherein the at least one other portion of the at least two conductors acts as a potential reference for the differential signal line.

Bottomley meets claim 22 as signals are sent through the transmission line 3 and signals require two conductors like in a coaxial line or any other similar line with two conductors as shown in Fig. 9. 
24
The resonant trap circuit of claim 1, wherein the at least one capacitor includes multiple capacitive elements.
Bottomley meets claim 24 as one capacitor may be multiple capacitors, for example see Fig. 10 where one capacitor 7 is comprised of multiple capacitors (see multiple unmarked capacitors). 

25
The resonant trap circuit of claim 1, wherein the at least one capacitor includes a distributed capacitance between the first helical winding segment and the second helical winding segment.

Bottomley meets claim 25 as it discusses distributed capacitance at various places in the text including ¶ [0156] and [0157]. 

The resonant trap circuit of claim 1 further including: a flexible cover surrounding at least a portion of the helical winding portion and 15preventing unwinding of the helical winding portion.

Bottomley meets claim 29, see ¶ [0214] where it describes how heat-shrink tubing can be used to prevent unwinding of the coil as claimed. 

30
The resonant trap circuit of claim 1, wherein the conductor line includes a multi-layer printed circuit.

Bottomley meets claim 30, cf. ¶ [0118] where it describes the conductor 3 may be a trace or a flex circuit which implies a multi-layer printed circuit board.                 
33
The resonant circuit of claim 1, wherein the helical winding portion further includes a third helical winding segment; wherein the first, second and third helical winding segments are twisted together and further including: a capacitance between the second helical winding segment and the first or third helical winding segment.

Bottomley meets claim 33, cf. various embodiments shown in Fig. 22 include a third helical winding. 
There would be an inherent capacitance between the second and the third helical windings. 
34
A receive circuit for use in a magnetic resonance imaging system comprising: 
Bottomley discloses an receive circuit (“implantable lead”) for use in a magnetic resonance imaging system (cf. ¶ [0139]).


a receive coil; 
A part of the “implantable lead” is used as an “MRI receive antenna”, cf. ¶ [0139].


a transmission line coupled to the receive coil; and 
Another part of the “implantable lead” 3 is used as a transmission line.


a first resonant trap circuit that includes:
The “implantable lead” includes a resonant trap (CSM) which includes:


a first portion of the transmission line arranged to include a first helical winding portion; and a first capacitor arranged to provide capacitance across a portion of the first helical winding portion.

This feature was addressed in the treatment of claim 1, see treatment of claim 1 above for this feature of claim 34.
35
The receive circuit of claim 34, wherein the first capacitor includes a self-capacitance across the first helical winding portion.

Claim 35 is met by Bottomley because the FS winding 9C and BS winding 10c have inherent self-capacitance which form at least in part the capacitance between FS winding 9c and BS winding 10c.

36
The receive circuit of claim 34, wherein the first capacitor includes at least one external capacitor coupled across the first helical winding portion.

Bottomley meets claim 36, cf. external capacitor in Fig. 6E across FS winding 9c and Bs winding 10c.
37
The receive circuit of claim 34 further including: two or more resonant trap circuit 



Fig. 7 depicts a multiple traps (CSM’s) in series which is the claimed feature of the instant claim 37.  

The receive circuit of claim 37, wherein the first and the respective second resonant traps have a matching frequency attenuation; wherein the first and the respective second resonant trap circuits are spaced apart from one another by no more than one quarter wavelength of the resonant frequency.

Bottomley meets claim 38, cf. ¶ [0165] and in other places where it discusses role of quarter wavelength separation between the traps (CSM’s).
39
The receive circuit of claim 37, wherein the first and the respective second resonant traps attenuate different frequencies.

Bottomley meets claim 39, cf. ¶ [0186] where it discusses different frequencies can be suppressed by different CSM modules 8.
40
The receive circuit of claim 35, wherein the first and the respective second resonant trap circuits are located side-by-side.
Bottomley meets claim 40, cf. ¶ [0259] where it discloses multiple CSM’s 8 along the length of a lead and the conductor layers can be wound side-by-side.

41
The receive circuit of claim 35, wherein at least one of the first and the respective second resonant trap circuits is folded at least one hundred and eighty degrees.

Bottomley meets claim 41, cf. ¶ [0171] where it discloses the CSM 8 can be folded several times.
42
The receive circuit of claim 34, wherein the receive coil is formed of a flexible material.

Bottomley meets claim 42 because the part of the “implantable lead” that can be used as a receive coil is made from flexible material (conductor 3 is flexible).

50
A method to produce a resonant trap circuit comprising: twisting a portion of a transmission line to form a helical winding portion that includes a first helical winding segment and a second helical winding segment that are helically twisted together and that includes a folded portion at a junction of the first helical winding segment and the second helical winding segment; and coupling at least one capacitor between the first helical winding segment and the second helical winding segment.

The method steps of producing a resonant trap circuit of claim 50 are met by the structure of resonant trap circuit (CSM 8) as applied to claim 1.



Claims 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiggins (US-2010/0253348-A1).  

Claim No
Claim feature
Prior art
Wiggins (US-2010/0253348-A1
43
 A receive circuit array pad for use in a magnetic resonance imaging system comprising: 

Wiggins discloses a receive circuit array pad for use in a magnetic resonance imaging system, cf. Fig. 4.

a plurality of receive coils arranged so that each receive coil overlays at least a portion of another receive coil; 

See item 403 in Fig. 4, also see ¶ [0010].

a plurality of transmission lines each coupled to a different receive coil; 
See Fig. 4 where transmission lines are shown to connect the individual coil loops (403) to other electronic circuit boards, such as preamps.


and wherein each respective transmission line is arranged to provide a respective first resonant trap circuit that includes: a respective first portion of the respective transmission line arranged to include a respective first helical winding portion; and a respective first capacitor arranged to provide capacitance across a portion of the respective first helical winding portion.

See ¶ [0057] where Wiggins describes a PIN trap connected with a transmission line (coax). 
The PIN trap also includes an inductor and a capacitor. The inductor can be deemed to be a helical coil.
The inductor and capacitor is described to form a resonant circuit.

Claim 43 is broad enough to be fully met by Wiggins.
44
The receive circuit array pad of claim 43, wherein respective first capacitors include self-capacitance across respective first helical winding portions.

Wiggins meets claim 44, as the inductor in Wiggins inherently will have self-capacitance as claimed.

45
The receive circuit array pad of claim 43, wherein respective first capacitors include respective at least one external capacitor coupled across respective first helical winding portions.

 Wiggins meets claim 45, as the capacitor in Wiggins is an external capacitor. 




Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins (2010/0253348-A1) in view of Jones (US-2018/0263561-A1).
As to claims 48 and 49, Wiggins discloses a receive circuit array pad of claims 43 and 44 respectively. 
However, Wiggins does not disclose that the receive coils are formed of flexible material (claim 48) or a housing enclosing the plurality of receive coils, formed of a flexible material.
Even though Wiggins lacks a description of a flexible array pad, such things are well-known in the art. For example, Jones discloses a receive circuit array pad like that found in Wiggins and Jones further discloses that the receive circuit array pad should be made flexible including housing of the receive coils (cf. Figs 1 and 2 in Jones, also see the abstract). Jones discloses that the flexible receive coil would allow to distort to closely conform to a contour of a patient.
It would have been obvious to a person having ordinary skill in the art to modify Wiggins to make the coil and its housing flexible as taught by Jones so that the coil may conform to a contour of a patient.

Allowable Subject Matter

Claims 3, 4, 6, 10, 19, 23, 26-28, 31-32, 46-47, 51-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852